Citation Nr: 1313728	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  11-21 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for major depression and posttraumatic stress disorder (PTSD), including insomnia.

2.  Entitlement to a rating higher than 20 percent for a lumbosacral strain.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1998 to March 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran now resides in Texas, so the matter is now handled by the RO in Houston, Texas.   

In December 2012, the Board remanded these claims to afford the Veteran a hearing before the Board at his local RO in Nebraska.  In October 2012, the Veteran notified the RO that he had moved to Texas and he requested that a hearing be held in Texas.  A hearing was scheduled for March 2013; however, the Veteran sent notification of withdrawal of his appeals prior to the hearing date.


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 50 percent for major depression and PTSD, including insomnia.

2.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 20 percent for a lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 50 percent for major depression and PTSD, including insomnia, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 20 percent for a lumbosacral strain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeals of entitlement to increased ratings for his major depression and PTSD, including insomnia, and lumbosacral strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  See March 2013 VA Form 21-4138.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

Entitlement to a rating higher than 50 percent for major depression and posttraumatic stress disorder (PTSD), including insomnia, is dismissed.

Entitlement to a rating higher than 20 percent for a lumbosacral strain is dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


